
	
		II
		111th CONGRESS
		2d Session
		S. 3428
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2010
			Mr. Udall of New Mexico
			 (for himself and Mr. Bingaman) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate the Memorial of Perpetual Tears, which
		  honors victims of driving while impaired, as the official National DWI Victims
		  Memorial. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the National DWI Victims Memorial
			 Designation Act of 2010.
		2.FindingsCongress finds the following:
			(1)Alcohol-impaired
			 driving fatalities represent approximately 1/3 of all
			 highway fatalities in the United States each year.
			(2)In 2008, there
			 were 11,773 alcohol-impaired driving fatalities in the United States.
			(3)The Memorial of
			 Perpetual Tears, located adjacent to Interstate 40 in the City of Moriarty, New
			 Mexico, opened in November 2008 to honor the victims of Driving While Impaired
			 (hereinafter referred to as DWI).
			(4)The mission of
			 the Memorial of Perpetual Tears is to raise awareness of the devastation caused
			 by DWI crashes by recognizing their victims, educating the public, and
			 encouraging preventive measures.
			(5)The Memorial of
			 Perpetual Tears is the only memorial of its kind in the United States.
			(6)The Memorial of
			 Perpetual Tears is a visible statement to the world expressing what words
			 cannot by portraying fatalities and injuries caused by DWI.
			(7)The Memorial of
			 Perpetual Tears resembles a veterans’ cemetery with markers representing the
			 most recent 5-year period of deaths attributed to DWI in New Mexico.
			(8)The Memorial of
			 Perpetual Tears includes a site dedicated to victims of DWI nationwide.
			(9)The Memorial of
			 Perpetual Tears gives recognition to innocent victims of DWI nationwide by
			 displaying Victim Tribute books in the memorial visitor center. The Victim
			 Tribute books include stories and pictures submitted by injured victims and
			 family members of those killed in DWI crashes.
			(10)The Memorial of
			 Perpetual Tears offers public education on DWI prevention as well as national
			 and local DWI information to visitors.
			(11)The Memorial of
			 Perpetual Tears is visible from Interstate 40 and attracts visitors traveling
			 on that major Interstate Highway.
			(12)The Memorial of
			 Perpetual Tears attracts visitors from across the United States, many of whom
			 make the Memorial of Perpetual Tears the destination of their trip.
			(13)The City of
			 Moriarty and the State of New Mexico invite travelers on Interstate 40 and all
			 Americans to visit the Memorial of Perpetual Tears.
			(14)The Memorial of
			 Perpetual Tears helps focus attention on the need to eliminate DWI as a
			 national priority.
			3.Designation of
			 the Memorial of Perpetual Tears
			(a)In
			 generalThe Memorial of Perpetual Tears, located adjacent to
			 Interstate 40 in the City of Moriarty, New Mexico, shall be known and
			 designated as the National DWI Victims Memorial.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, record, or other paper of the
			 United States to the memorial described in subsection (a) shall be considered
			 to be a reference to the National DWI Victims Memorial.
			
